Name: 2010/96/CFSP: Council Decision 2010/96/CFSP of 15Ã February 2010 on a European Union military mission to contribute to the training of Somali security forces
 Type: Decision
 Subject Matter: European construction;  employment;  defence;  international security;  cooperation policy;  Africa;  politics and public safety
 Date Published: 2010-02-19

 19.2.2010 EN Official Journal of the European Union L 44/16 COUNCIL DECISION 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Having regard to the proposal by the High Representative of the Union for Foreign Affairs and Security Policy (HR), Whereas: (1) In its Resolution 1872 (2009) on the situation in Somalia, adopted on 26 May 2009, the United Nations Security Council (UNSC) stressed the importance of the re-establishment, training, equipping and retention of Somali security forces, and urged Member States and regional and international organisations to offer technical assistance for the training and equipping of the Somali security forces. In its Resolution 1897 (2009), adopted on 30 November 2009, the UNSC recalled its previous resolutions and reaffirmed its respect for the sovereignty, territorial integrity, political independence and unity of Somalia. (2) In its conclusions of 27 July 2009, the Council decided to step up the engagement for promoting peace and development in Somalia. To this end, the Council studied the possibilities for the Union to contribute to international efforts, including in the field of security. (3) In its conclusions of 17 November 2009, the Council stated that further Union support to the Somali security sector should be considered within a comprehensive EU approach to the situation in Somalia, and that this support should be part of a larger and coherent framework involving close EU cooperation and coordination with the African Union, the United Nations and other relevant partners, in particular the United States of America. With regard to the African Union, the Council furthermore underlined the importance of the role of the African Union Mission in Somalia (AMISOM). (4) On 17 November 2009, the Council approved a Crisis Management Concept on a possible European Security and Defence mission to contribute to the training of the security forces of the Somali Transitional Federal Government (TFG) and requested further planning work. Subsequently, the Political and Security Committee (PSC) appointed a Planning Authority. (5) By letters dated 18 November 2009 and 23 January 2010 respectively, the TFG expressed its appreciation for the Unions efforts to coordinate the training of the Somali security forces and its efforts towards peace and stability in Somalia, and assured the Union of its commitment to bear its responsibility with regard to the recruitment, training and retention of recruits; it also emphasised its commitment to a broader security sector policy in Somalia. (6) By letter dated 30 November 2009, African Union Deputy Special Representative for Somalia, on behalf of the African Union Commission, welcomed the positive reflection of the EU regarding the training of over 2 000 Somali security forces. (7) On 8 December 2009, the Council selected a military strategic option for the potential EU military mission. (8) In its report to the UNSC of 31 December 2009, the United Nations Secretary-General referred to the Crisis Management Concept regarding a possible European Security and Defence Policy mission to support the training of the Somali security forces and underlined that when the EU planning for the delivery of training would be implemented, the EU trainers would be expected to follow harmonised and approved curricula. (9) By letter dated 5 January 2010, the Minister of Defence of Uganda welcomed the Unions envisaged mission in support of the Somali security sector and invited the Union to participate in the training of Somali security forces in Uganda for a period of at least one year. (10) On 20 January 2010, the Union made an offer to the TFG to contribute to the training of the Somali security forces. (11) In its conclusions of 25 January 2010, the Council agreed to set up an EU military mission to contribute to the training of Somali security forces in Uganda, where Somali forces are already being trained. The mission would also facilitate the coordination of EU action with AMISOM. The Council furthermore agreed that the EU military mission would be launched with the next intake of trainees, scheduled to start in spring 2010, and that it would be conducted in close coordination with partners, including the TFG, Uganda, the African Union, the United Nations and the United States of America. The Council recognised the need to carry out this training as part of a wider international effort and encompassing, inter alia, the vetting of trainees, the monitoring and mentoring of the forces once back in Mogadishu and the funding and payment of the salaries of the soldiers. (12) The PSC should exercise, under the responsibility of the Council and of the HR, political control over the EU military mission, provide it with strategic direction and take the relevant decisions in accordance with the third subparagraph of Article 38 of the Treaty on European Union (TEU). (13) It is necessary for international agreements relating to the participation of third States in EU missions and to the status of EU units and personnel to be negotiated and concluded. (14) The operational expenditure arising from this Decision, which has military or defence implications, should be borne by the Member States pursuant to Article 41(2) of the TEU and in accordance with Council Decision 2008/975/CFSP of 18 December 2008 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (1) (hereinafter ATHENA). (15) Article 28(1) of the TEU calls for Council decisions to lay down the means to be made available to the Union. The financial reference amount, for a 12-month period, for the common costs of the EU military mission constitutes the best current estimate and is without prejudice to the final figures to be included in a budget to be approved in accordance with the rules laid down in ATHENA. (16) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not, therefore, participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The Union shall conduct a military training mission, hereinafter called EUTM Somalia, in order to contribute to strengthening the Somali Transitional Federal Government (TFG) as a functioning government serving the Somali citizens. In particular, the objective of the EU military mission shall be to contribute to a comprehensive and sustainable perspective for the development of the Somali security sector by strengthening the Somali security forces through the provision of specific military training, and support to the training provided by Uganda, of 2 000 Somali recruits up to and including platoon level, including appropriate modular and specialised training for officers and non-commissioned officers. The EU military mission shall operate in close cooperation and coordination with other actors in the international community, in particular, the United Nations, the African Union Mission in Somalia (AMISOM), and the United States of America. 2. The EU military training carried out to that end shall take place mainly in Uganda, in accordance with the political objective of the EU mission to contribute to the training of Somali security forces, as defined in the Crisis Management Concept approved by the Council on 17 November 2009. An element of this EU military mission shall also be based in Nairobi. Article 2 Appointment of the EU Commander 1. Colonel Ricardo GONZÃ LEZ ELUL is hereby appointed EU Mission Commander. 2. The EU Mission Commander shall exercise the functions of EU Operation Commander and EU Force Commander. Article 3 Designation of the EU Headquarters The EU Headquarters of the mission shall be located in Uganda. It will include a liaison office in Nairobi and a support cell in Brussels. It shall perform the functions of both Operational Headquarters and Force Headquarters. Article 4 Planning and launch of the mission The Decision to launch the EU military mission shall be adopted by the Council following approval of the Mission Plan. Article 5 Political control and strategic direction 1. Under the responsibility of the Council and the High Representative of the Union for Foreign Affairs and Security Policy (HR), the Political and Security Committee (PSC) shall exercise the political control and strategic direction of the EU military mission. The Council hereby authorises the PSC to take the relevant decisions in accordance with Article 38 of the Treaty on European Union (TEU). This authorisation shall include the powers to amend the planning documents, including the Mission Plan and the Chain of Command. It shall also include the powers to take decisions on the appointment of the EU Mission Commander. The powers of decision with respect to the objectives and termination of the EU military mission shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall, at regular intervals, receive reports from the chairman of the EU Military Committee (EUMC) regarding the conduct of the EU military mission. The PSC may invite the EU Mission Commander to its meetings, as appropriate. Article 6 Military direction 1. The EUMC shall monitor the proper execution of the EU military mission conducted under the responsibility of the EU Mission Commander. 2. The EUMC shall, at regular intervals, receive reports from the EU Mission Commander. It may invite the EU Mission Commander to its meetings, as appropriate. 3. The chairman of the EUMC shall act as the primary point of contact with the EU Mission Commander. Article 7 Implementation and consistency of the Unions response 1. The HR shall ensure the implementation of this Decision and its consistency with the Unions external action as a whole, including the Unions development programmes. 2. The EU Mission Commander shall assist the HR in the implementation of this Decision. Article 8 Participation by third States 1. Without prejudice to the Unions decision-making autonomy or to the single institutional framework, and in accordance with the relevant guidelines of the European Council, third States may be invited to participate in the mission. 2. The Council hereby authorises the PSC to invite third States to offer contributions and to take the relevant decisions on acceptance of the proposed contributions, upon the recommendation of the EU Mission Commander and the EUMC. 3. Detailed modalities for the participation by third States shall be the subject of agreements concluded pursuant to Article 37 of the TEU and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union (TFEU). Where the Union and a third State have concluded an agreement establishing a framework for the latters participation in crisis management missions of the Union, the provisions of such an agreement shall apply in the context of this mission. 4. Third States making significant military contributions to the EU military mission shall have the same rights and obligations in terms of day-to-day management of the mission as Member States taking part in the mission. 5. The Council hereby authorises the PSC to take relevant decisions on the setting-up of a Committee of Contributors, should third States provide significant military contributions. Article 9 Status of EU-led personnel The status of EU-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, may be the subject of an agreement concluded pursuant to Article 37 of the TEU and in accordance with the procedure laid down in Article 218(3) of the TFEU. Article 10 Financial arrangements 1. The common costs of the EU military mission shall be administered in accordance with Council Decision 2008/975/CFSP of 18 December 2008 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (2) (ATHENA). 2. The financial reference amount for the common costs of the EU military mission shall be EUR 4,8 million. The percentage of the reference amount referred to in Article 32(3) of ATHENA shall be 60 %. Article 11 Release of information to third parties 1. The HR is hereby authorised to release to the United Nations (UN), the African Union (AU, AMISOM), and other third parties associated with this Decision, EU classified information and documents generated for the purposes of the EU military mission up to the level of classification appropriate for each of them and in accordance with the Councils security regulations (3). 2. The HR is hereby authorised to release to the UN, the AU, AMISOM and other third parties associated with this Decision, EU non-classified documents relating to Council deliberations on the EU military mission which are covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (4). Article 12 Entry into force and termination 1. This Decision shall enter into force on the date of its adoption. 2. The EU military mission shall terminate in 2011 after two consecutive six-month training periods. 3. This Decision shall be repealed as from the date of closure of the EU Headquarters, the liaison office in Nairobi and the support cell in Brussels, in accordance with the plans approved for the termination of the EU military mission, and without prejudice to the procedures regarding the audit and presentation of the accounts of the EU military mission, laid down in ATHENA. Article 13 Publication 1. This Decision shall be published in the Official Journal of the European Union. 2. The PSC decisions on the appointment of an EU Mission Commander and on the acceptance of contributions from third States, as well as on the setting-up of a Committee of Contributors shall likewise be published in the Official Journal of the European Union. Done at Brussels, 15 February 2010. For the Council The President Ã . GABILONDO (1) OJ L 345, 23.12.2008, p. 96. (2) OJ L 345, 23.12.2008, p. 96. (3) Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (OJ L 101, 11.4.2001, p. 1). (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).